*306Concurring Opinion by
Mr. Justice Cohen:
Both the majority and the appellants simulate a criminal contempt with a crime. I do not do so, even though some contempts are referred to as “criminal.” I do not in any way give the contemptuous act any coloration of a crime, and hence I reject the appellants’ argument which would require criminal procedures to he followed in the trial of “criminal contempt.” The majority’s reasoning appears to accept the standards that are usually applied in the trial of crimes in determining the procedures to be followed in the trial of a “criminal contempt,” which, in effect, accepts appellants’ arguments but differ only as to the procedural requirements.
The Act of 1931 is not a penal statute nor is it a statute pertaining to criminal procedure. The main impact of the Act of 1931 is to require a trial by jury in cases of “criminal contempt,” whereas prior to its enactment the factual determination of whether a criminal contempt had been committed had been determined by the judge alone.
The article of Felix Frankfurter and James M. Landis which appeared in 37 Harv. L. Rev. 1010 (1924), and the excellent article of Professor Joseph H. Beale, Jr., in 21 Harv. L. Rev. 161 at 173 (1908) clearly point out the distinctions that should be applied. I agree with Professor Beale’s analysis: “The process is, it is true, in the large sense, a criminal one; but the attachment for contempt is, nevertheless, not a proceeding against a man for a technical crime. The person attached and punished for contempt may independently and thereafter be indicted and punished for the crime [which occasioned the contempt] he has committed. And yet, though technically there is no constitutional objection to the trial of such a contempt without a jury, and indeed it does not dif*307fer in kind from the contempt committed in face of the court where a jury trial is out of the question, the same general considerations of justice Avliich lead to a jury trial upon a charge of crime also lead to the conclusion that a jury trial in such a case, where it is practicable, is required.”
The Act of 1931 only changes the procedure that was followed prior to its enactment by requiring a trial by jury — -it in no way extended other criminal procedures to the trial of a “criminal contempt.”